Case 1:20-cv-03032-AMD-SMG Document 10 Filed 09/02/20 Page 1 of 6 PageID #: 37

                                                                              FiLED
                                                                            IN CLERKS OFFICE
                                                                       US DISTRICT COURT E-D N Y.

  UNITED STATES DISTRICT COURT                                         * 2EP Z- 2020 *
  EASTERN DISTRICT OF NEW YORK

                                                                        BROOKLYN OFFICE
  RUDY MENDOZA,

                        Plaintiff,

                 -against-
                                                              MEMORANDUM AND ORDER
  WARDEN D. EDGE; CAPTAIN J. WHITE;                           20-cv-03032(AMD)(SMG)
  LIEUTENANT REGINALD BARR; and
  L PORTNOY,Special Investigative Services,

                        Defendants.
                                                        X

  ANN M. DONNELLY, United States District Judge:

         The plaintiff, who is currently incarcerated at the Metropolitan Detention Center

 ("MDC")^ brings this pro se action alleging constitutional violations and seeking damages for

  injuries he allegedly sustained while in detention. The plaintiff s request to proceed informa

  pauperis is granted. For the reasons discussed below, the claims against Captain J. White,

  Lieutenant Reginald Barr and L. Portnoy are dismissed for failure to state a claim. The action

  may proceed against Warden Edge. The plaintiff is directed to file an Amended Complaint

  within 60 days from the date of this order.

                                          BACKGROUND


         The plaintiff alleges that he is being held in solitary confinement in the Special Housing

  Unit at the MDC and is precluded from joining the general prison population "for an

  indeterminate amount of time." (ECF No. I at 4.) He states that since his arrival on March 10,

  2020, he has been denied access to the law library, his personal property, including legal papers,

  and commissary, telephone and visitation privileges, and to medical and dental care. {Id.)

         The plaintiff asserts that he has attempted to use the prison grievance procedures but that

  MDC staff members have refused to give him the necessary forms. (ECF No. I at 4.)
Case 1:20-cv-03032-AMD-SMG Document 10 Filed 09/02/20 Page 2 of 6 PageID #: 38




          The plaintiff alleges that MDC staff members assaulted him on April 28, 2020, while he

  was handcuffed and in ankle restraints. (ECF No. 1 at 5.) He states that he was restrained in a

  cell for more than 24 hours and subjected to continued physical abuse. {Id.) He claims that he

  suffered injuries to his face, head, chest, back, wrists and legs, including a fractured jaw and

  nose, and that he had blood in his urine for three days. {Id.) He alleges that the only treatment

  he received was application of ointments and bandages. {Id.)

          The plaintiff also alleges that he could not send funds to family members because

  Warden Edge refused to authorize the withdrawal offunds from his prison trust account. (ECF

  No. 1 at 5.) The plaintiff claims that he tried to bring these concerns to the Warden's attention

  during the Warden's weekly rounds, but the Warden ignored him. {Id.) He asserts that Warden

  Edge, Captain J. White and other MDC staff members were motivated to violate his rights by

  personal and racial reasons, but he does not describe those motivations. {Id.)

         The plaintiff seeks unspecified monetary damages, as well as injunctions removing the

  defendants from their posts and setting policy for the Bureau of Prisons related to "inmates under

  the same max custody status." (ECF No. 1 at 6.)

                                      STANDARD OF REVIEW


         At the pleadings stage of the proceeding, the Court must assume the truth of"all well-

  pleaded, nonconclusory factual allegations" in the complaint. Kiobel v. Royal Dutch Petroleum

  Co., 621 F.3d 111, 123(2d Cir. 2010){citing Ashcroft v. Iqbal, 556 U.S. 662(2009)). A

  complaint must plead sufficient facts to "state a claim to relief that is plausible on its face." Bell

  Atl. Corp. V. Twombly, 550 U.S. 544, 570(2007). Because the plaintiff is pro se, I hold his

  complaint to a less stringent standard than pleadings drafted by a lawyer, and interpret it to raise

  the strongest arguments it suggests. Erickson v. Pardus, 551 U.S. 89(2007); Hughes v. Rowe,
Case 1:20-cv-03032-AMD-SMG Document 10 Filed 09/02/20 Page 3 of 6 PageID #: 39




  449 U.S. 5, 9(1980);Sealed Plaintiffv. Sealed Defendant #1, 537 F.3d 185, 191-93(2d Cir.

  2008).

           Nevertheless, under 28 U.S.C. § 1915A, a district court must "review, before docketing,

  if feasible or, in any event, as soon as practicable after docketing, a complaint in a civil action in

  which a prisoner seeks redress from a governmental entity or officer or employee of a

  governmental entity." 28 U.S.C. § 1915A. Upon review, a district court must dismiss a

  prisoner's complaint sua sponte if the complaint is "frivolous, malicious, or fails to state a claim

  upon which relief may be granted; or seeks monetary relieffrom a defendant who is immune

  from such relief." Id.\ Liner v. Goord, 196 F.3d 132, 134 & n.I (2d Cir. 1999)(noting that under

  the PLRA,sua sponte dismissal of frivolous prisoner complaints is not only permitted but

  mandatory); see also Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999).

                                             DISCUSSION

           Section 1983 "is not itself a source of substantive rights, but a method for vindicating

  federal rights elsewhere conferred by those parts of the United States Constitution and federal

  statutes that it describes." Ostroski v. Town ofSouthhold, 443 F. Supp. 2d 325, 335(E.D.N.Y.

  2006)(citing Baker v. McCollan,443 U.S. 137, 144 n.3 (1979)). The challenged conduct must

 (a) be attributable at least in part to action under the color of state law, and (b) deprive the

  plaintiff of a right guaranteed under the Constitution of the United States. Id. (citing Snider v.

  Dylag, 188 F.3d 51, 53(2d Cir. 1999)(citation omitted)).

           The plaintiff alleges that prison officials assaulted him, denied him adequate medical care

  and subjected him to unnecessarily harsh conditions of confinement. With the exception of

  Warden Edge, the plaintiff does not identify the individual defendants whom he believes to be

  responsible for his injuries. He alleges that he appealed directly to Warden Edge, but that the
Case 1:20-cv-03032-AMD-SMG Document 10 Filed 09/02/20 Page 4 of 6 PageID #: 40




  Warden ignored him. He names three other officers at the MDC, but he does not specify what

  role they played in the alleged incidents or how each of them may have violated his

  constitutional rights.

          The plaintiff asserts that prison officials' medical treatment was inadequate. In order to

  state a claim under the 14th Amendment—if the plaintiff was a pretrial detainee at the time—or

  the Eighth Amendment—if he was a convicted inmate—based on inadequate medical care, a

  prisoner must allege "deliberate indifference to [his] serious medical needs." Estelle v. Gamble,

  429 U.S. 97, 104-05 (1976). The deliberate indifference standard includes both objective and

  subjective components. Hill v. Curcione,657 F.3d 116, 122(2d Cir. 2011). The objective

  component requires that "the alleged deprivation ... be sufficiently serious, in the sense that a

  condition of urgency, one that may produce death, degeneration, or extreme pain exists."

  Hathaway v. Coughlin, 99 F.3d 550, 554(2d Cir. 1996)(internal quotation marks and citation

  omitted). The subjective component requires that the charged official knew that inmates faced

  "a substantial risk of serious harm" and consciously "disregard[ed] that risk by failing to take

  reasonable measures to abate it." Farmer v. Brennan, 511 U.S.825, 847(1994). "[Djeliberate

  indifference, in the context of a Fourteenth Amendment due process claim, can be shown by

  something akin to recklessness, and does not require proof of a malicious or callous state of

  mind." Charles v. Orange County, 925 F.3d 73, 86(2d Cir. 2019); Joseph v. NYC Dept. of

  Corrections, No. 20-CV-1676, 2020 WL 2128860, at *5(E.D.N.Y. May 5, 2020).

         In this case, the plaintiff states that the only treatment he received was ointments and

  bandages. However, he does not adequately describe the extent of his injuries, the urgency of his

  need for treatment or any lasting harm he suffered.
Case 1:20-cv-03032-AMD-SMG Document 10 Filed 09/02/20 Page 5 of 6 PageID #: 41




          In light ofthe plaintiffs pro se status, he Is granted leave to amend his complaint to
  Identify the officers who assaulted him or otherwise show that each ofthe named defendants was
  responsible for any action or omission in violation of his constitutional rights. See Cuoco v.
 Moritsugu, 222 F.3d 99, 112(2d Cir. 2000)("if[a] liberal reading ofthe complaint gives any
 indication that a valid claim might be stated, the Court must give the plaintiffan opportunity to
 amend the complaint."). In order to state a claim for deliberate indifference to his medical needs,
 the plaintiff must allege facts about the seriousness of his injuries, the individual officials'
 knowledge ofand deliberate indifference to his medical needs, and a worsening of his medical
 condition caused by the inadetjuacy of treatment.

                                           CONCLUSION

        The plaintiffs motion to proceed informa pauperis is granted pursuant to 28 U.S.C. §
 1915. In light of the plaintiffs pro 50 status, I grant him leave to file an amended complaint.
 The amended complaint shall be captioned "AMENDED COMPLAINT" and bear the same
docket number as this order-20-cv-03032(AMD)(SMG)-and must be filed within 60 days
from the date ofthis Memorandum and Order. The amended complaint will replace the original
complaint. That is, the amended complaint must stand on its own without reference to the
original complaint. All of the allegations with regard to Warden Edge should also be included in
the amended complaint. No summonses will issue at this time and all further proceedings will be
stayed for 60 days or until the plaintiff files an amended complaint, whichever is earlier. If
submitted, the amended complaint will be reviewed for sufficiency under 28 U.S.C. §§ 1915A(b)
and 1915(e)(2)(B). Ifthe plaintiff does not file an amended complaint within the time allowed,
the complaint will only proceed as to Warden Edge.
Case 1:20-cv-03032-AMD-SMG Document 10 Filed 09/02/20 Page 6 of 6 PageID #: 42




        !am not at this time ordering the Clerk of Court to prepare a summons against Warden
  Edge, or ordering the United States Marshals Service to serve the Summons and Complaint.
 This IS to conserve the Court's resources in light of the current COVID-19 pandemic. I will
 direct both of those tasks after the deadline for the plaintiff to file an amended complaint.
        The Court certifies pursuant to 28 U.S.C § 1915(a)(3)that any appeal from this order
 would not be taken in good faith and therefore informa pauperis status is denied for purpose of
 an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


 SO ORDERED.

                                                        s/Ann M. Donnelly
                                                      ANN M. DONNELLY
                                                       United States District Judge
 Dated; Brooklyn, New York
        September 2, 2020
